Felton, J.
This is a claim case in which personal property is involved. The claimant admitted a prima facie case. He testified that he owned the property, that' he got a bill of sale for it, and that he had the bill of sale but did not have it with him. The plaintiff objected to this testimony, on the ground that the bill of sale was the highest and best evidence of the title. The evidence was admitted over objection. Hnder the Code, § 38-205, and the decisions in Morgan v. Jones, 24 Ga. 155, Epping v. Mockler, 55 Ga. 377, and Jones v. Newberry, 16 Ga. App. 424 (85 S. E. 617), it was error to admit the evidence. Evidence which itself indicates the existence and accessibility of other and better proof is inadmissible. Brenard Manufacturing Co. v. Winn-Wilkes Drug Co., 31 Ga. App. 200 (2) (120 S. E. 446). The court erred in overruling the motion for new trial.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.